--------------------------------------------------------------------------------


Exhibit (10) (ah)


MET-PRO CORPORATION
NON-QUALIFIED DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective May 1, 2008)




ARTICLE I
BACKGROUND


This Met-Pro Corporation Supplemental Executive Retirement Plan (the “Plan”) is
hereby established effective May 1, 2008 by Met-Pro Corporation (the “Company”).


The purpose of the Plan is to provide supplementary retirement benefits to
senior executives of the Company and to others as determined by the Company’s
Board of Directors.  For purposes of the application of the Employee Retirement
Income Security Act of 1974 (“ERISA”), the Plan shall be unfunded and shall be
maintained primarily for the purpose of providing deferred compensation for a
select group of management or/and highly compensated employees.




ARTICLE II
DEFINITIONS


2.01           In this Plan, the following terms have the meanings indicated
below:


“Account” means the bookkeeping entries used to record Participant Elective
Deferral Contributions, Company Contributions and any earnings credited to such
contributions.  To the extent it considers necessary or appropriate, the Company
or its delegate shall maintain a separate subaccount for each type of
contribution under the Plan or shall otherwise provide a means for determining
that portion of an Account attributable to each type.


“Affiliate” means an entity that would be considered to be a single employer
with the Company under Code section 414(b) or (c).


“Base Salary” means the base remuneration which is payable to an Eligible
Individual by reason of services to the Company as in effect and determined on
May 1 of the Plan Year.  For purposes of Article V, Base Salary excludes all
other incentive remuneration (including bonuses) that is or may become payable
to an Eligible Individual during the Plan Year.


“Beneficiary” means the person or persons designated by the Participant pursuant
to Article VII and entitled to receive benefits in the event of the death of
such Participant.


“Board of Directors” means the Board of Directors of the Company.


“Bonus Compensation” means incentive remuneration (including bonuses) that is or
may become payable to an Eligible Individual during the Plan Year.


“Change in Control” means a change in the ownership (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)) of the Company, a change in effective
control (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) of the
Company, or a change in the ownership of a substantial portion of the assets (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)) of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the individual or individuals selected by the Board of
Directors who are responsible for administering the Plan as described in Section
8.01.


“Company” means Met-Pro Corporation.


“Company Contributions” means the contributions described in Section 5.02.


“Compensation” means Base Salary and Bonus Compensation.

 
 

--------------------------------------------------------------------------------

 

“Disability” means a condition under which a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of at least 12 months; or a condition
under which a Participant is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of at least 12 months, receiving income
replacement benefits for a period of at least three months under an accident and
health plan covering employees of the Company.  Disability shall at all times be
determined within the meaning of Treasury Regulation Section 1.409A-3(i)(4)(i).


“Effective Date” means May 1, 2008.


“Elective Deferral Contributions” means an Eligible Employee’s contributions to
the Plan as described in Section 5.01.


“Eligible Individual” means an individual selected by the Committee in its
discretion for participation in this Plan.  The initial Plan Participants are
listed in Appendix A.  The Committee may add Eligible Individuals or cease the
participation of existing Eligible Individuals in its discretion, at such times
as will comply with Code Section 409A.


“Investment Option Fund” means the investment funds designated by the Company as
investment vehicles among which Participants may invest their Accounts.


“Participant” means an individual who retains an Account.


“Plan” means this Met-Pro Corporation Supplemental Executive Retirement Plan, as
amended from time to time.


“Plan Year” means the calendar year except that the first Plan Year shall be a
short Plan Year beginning on May 1, 2008 and ending December 31, 2008.  In the
first Plan Year, the Plan is not aggregated with any other plan or arrangements
for purposes of Code Section 409A.


“Retirement Date” means the date a Participant separates from service after he
or she has attained age 55 and has completed ten (10) years of service.


“Specified Participant” means a “specified employee” as defined in Treasury
Regulation Section 1.409A-1(i).


“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or the Participant’s dependent (as defined in Code section 152, without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s
control.  The purchase of a home and the payment of college tuition are not
examples of unforeseeable emergencies.


“Voluntary Deferral Agreement” means the written agreement between an Eligible
Individual and the Company to defer the Eligible Individual’s receipt of Base
Salary and Bonus Compensation not yet earned by the Eligible Individual.




ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.01           Eligible Individuals shall be eligible to participate in the Plan
on the first day of the Plan Year following the date such individual becomes an
Eligible Individual.  An Account shall be established in the name of the
Eligible Individual on the initial date of participation.




ARTICLE IV
BENEFIT ELECTIONS


4.01           Timing of Benefit Elections.  Deferral elections made pursuant to
Section 5.01 and elections regarding the time or form of benefit payments must
be made prior to the beginning of the Plan Year to which such elections
relate.  Participants shall not be allowed to make deferral elections relating
to Compensation earned during the first Plan Year.
 
4.02           Modification of Elections.  Benefit elections become irrevocable
after the commencement of the Plan Year to which they relate.  A Participant may
revoke or modify his or her benefit elections for a subsequent Plan Year by
submitting new elections to the Committee prior to the start of the Plan Year to
which the benefit elections relate.

 
 

--------------------------------------------------------------------------------

 

4.03           Continuation of Prior Elections.  Deferral elections made
pursuant to Section 5.01 and elections regarding the form of benefit payments
made pursuant to Sections 6.03 and 6.06 will remain in effect until changed or
revoked in accordance with Section 4.02.  If a Participant does not change or
revoke his existing election for the immediately following Plan Year, no later
than each December 31, the Participant’s existing election shall become
effective and irrevocable with respect to Compensation payable in connection
with services performed in the immediately following Plan Year.


4.04           Cancellation of Deferral Elections.


(a)           General Rule.  Except as provided in subsection (b), a
Participant’s deferral elections may not be cancelled by any action of the
Participant or the Company during the Plan Year to which such elections relate.


(b)           Cancellation due to Unforeseeable Emergency or
Disability.  Notwithstanding the provisions of subsection (a), a Participant’s
deferral elections may be cancelled in the event such Participant incurs an
Unforeseeable Emergency or a Disability, but only as permitted by Treasury
Regulation Section 1.409A-3(j)(4)(viii) and (xii), respectively.




ARTICLE V
CONTRIBUTIONS AND VESTING


5.01           Elective Deferrals.  A Participant shall be entitled to defer up
to fifty percent of his Base Salary and up to one-hundred percent of his Bonus
Compensation.  Any deferral election under this Plan shall be made pursuant to a
properly executed Voluntary Deferral Agreement.


5.02           Company Contributions.  For each Plan Year, the Company will make
a contribution to the Plan on behalf of each Participant.  Such contribution
shall be credited to the bookkeeping Account established in the name of such
Participant on an annual basis within ten (10) working days of May 1 of each
Plan Year.


(a)           Contribution Formula.  For each Plan Year, a Company Contribution
shall be made on behalf of each Participant equal to the percentage of the
Participant’s Base Salary as set forth on Appendix A.


(b)           Modifications to Contribution Formula.  The applicable percentage
used to determine the Company Contribution shall remain in effect for each Plan
Year unless a new percentage is designated in writing by the Committee prior to
the beginning of the Plan Year and approved by the Board of Directors.


5.03           Vesting.


(a)           Elective Deferrals.  Each Participant shall be 100% vested at all
times in his or her Elective Deferral Contributions.
 
(b)           Company Contributions.


(1)           General Rule.  Except as provided in paragraph (2), each
Participant shall vest in his or her Company Contributions upon the Participant
reaching age 50 and completing ten (10) years of service with the Company.  For
purposes of this paragraph (1), the term, “service with the Company” shall
include service prior to the effective date of this Plan.


(2)           Disability, Death and Change in Control.  If, prior to the date
specified in paragraph (1), a Participant becomes Disabled, dies, or a Change in
Control occurs, the Participant shall vest in his or her Company Contributions
on the date of such Disability, death or Change in Control.


(c)           Forfeiture.  If a Participant terminates service with the Company
for any reason prior to becoming vested in his Accounts, the Participant shall
forfeit the nonvested portions of such Accounts as of the date of his or her
termination from service.




ARTICLE VI
DISTRIBUTION OF BENEFITS


6.01           Eligibility for Payment.  Distribution of vested benefits from
the Plan shall be made upon the Participant’s (a) Retirement Date; (b) age 55 if
separating from service prior to his or her retirement date; (c) upon a Change
in Control; (d) experiencing an Unforeseeable Emergency; (e) incurring a
Disability; or (f) death.

 
 

--------------------------------------------------------------------------------

 

6.02           Amount of Benefits.


(a)           In General.  Except as provided in subsection (b), the amount of
benefits that shall be distributed to a Participant shall be based on the value
of all of the Participant’s vested, but undistributed Accounts on the date that
the Participant becomes eligible for a distribution under Section 6.01.


(b)           In-Service Distributions.  In the case of distributions triggered
by Unforeseeable Emergency or Disability, the amount of benefits that shall be
distributed to a Participant shall be limited to the value of the Participant’s
Accounts that are attributable to the Participant’s Elective Deferral
Contributions.  In addition, the amount of benefits distributable pursuant to an
Unforeseeable Emergency shall be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).


6.03           Distribution Upon Retirement Date.


(a)           In General.  Subject to subsection (c), distribution of benefits
to a Participant triggered by the Participant’s Retirement Date shall be paid in
a lump sum unless ten (10) or fewer annual installment payments are elected by
the Participant in accordance with the timing and modification rules set forth
in Article IV.  Subject to Section 6.08, benefits shall be paid or shall
commence (as the case may be) no later than ninety (90) days following the
Participant’s Retirement Date.


(b)           Schedule of Installment Payments.  If a Participant elects
installment payments pursuant to subsection (a), the amount of each installment
shall be equal to the Account balance on the date of payment, multiplied by a
fraction, the numerator of which is one, and the denominator of which is the
number of installment payments remaining in the series.  For example, the first
installment payment in a series of ten installments shall equal one-tenth of the
Account balance on the date of the first distribution; the second installment
payment in the series shall equal one-ninth of the Account balance on the date
of the second distribution, and so forth.


(c)           Small Account Payout.  Notwithstanding a Participant’s election to
receive benefit payments in the form of installments pursuant to subsection (a),
if such Participant’s vested Account balance is not greater than $10,000 on the
Participant’s separation from service, subject to Section 6.08, the entire
balance of the Accounts shall be distributed in a lump sum within ninety (90)
days following the Participant’s separation from service.


6.04           Distribution Upon a Change in Control.  Distribution of benefits
to a Participant triggered by a Change in Control shall be paid in a lump sum
payment no later than ninety (90) days following the date of the Change in
Control.


6.05           Distribution Upon Unforeseeable Emergency.


(a)           In General.  A distribution on account of an Unforeseeable
Emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the Plan.  Distribution of benefits to a Participant triggered by the
Participant’s Unforeseeable Emergency shall be paid the amount reasonably
necessary to satisfy the emergency need in a lump sum no later than ninety (90)
days following the date of the Unforeseeable Emergency.


6.06           Distribution Upon Disability.


(a)           In General.  Distribution of benefits to a Participant triggered
by the Participant’s Disability shall be paid in a lump sum no later than ninety
(90) days following the date of the Disability.


6.07           Distribution Upon Death.  Benefits shall be distributed to a
Participant’s Beneficiary in a lump sum no later than ninety (90) days following
the date of the Participant’s death.  The amount of benefits shall be determined
by reference to the Participant’s vested, but undistributed Accounts as of the
date of death.


6.08           Six Month Delay for Specified Participant.  Notwithstanding
anything in the Plan to the contrary, distribution of benefits to a Specified
Participant that is triggered by such Participant’s separation from service
shall be delayed until the date that is six months after the date of such
separation from service or, if earlier, the date of such Participant’s
death.  In the event that benefits are payable in installments to such Specified
Participant, payments due the Participant during the six month period described
above shall accumulate and shall be paid in a lump sum on the first day of the
seventh month following the Specified Participant’s separation from service.

 
 

--------------------------------------------------------------------------------

 

ARTICLE VII
BENEFICIARY INFORMATION


7.01           Designation.  A Participant shall have the right to designate a
Beneficiary, and to amend or revoke such designation at any time, in
writing.  Such designation, amendment or revocation shall be effective upon
receipt by the Committee.


7.02           Failure to Designate a Beneficiary.  If no designated beneficiary
survives the Participant, and benefits are payable following the Participant’s
death, the Committee shall direct that payment of benefits be made to the person
or persons in the first of the following classes of successive preference
Beneficiaries who shall survive the Participant.


The Participant’s:


(a)           Spouse at the time of his or her death;


(b)           Children, per stirpes;


(c)           Parents;


(d)           Brothers and sisters;


(e)           Estate.




ARTICLE VIII
PLAN ADMINISTRATION; OWNERSHIP OF ASSETS


8.01           Plan Administration.  The Board of Directors may appoint and
reappoint annually a Committee to administer the Plan.  Such Committee may be an
individual or a committee authorized to act collectively on behalf of the
Plan.  The Committee shall have discretionary responsibility for the operation,
interpretation, and administration of the Plan and for determining eligibility
for Plan benefits.  Any action taken on any matter within the discretion of the
Committee shall be final, conclusive, and binding on all parties.  In order to
discharge its duties hereunder, the Committee shall have the power and authority
to adopt, interpret, alter, amend or revoke rules and regulations necessary to
administer the Plan, to delegate ministerial duties and to employ such outside
professionals as may be required for prudent administration of the Plan.  The
Committee shall also have authority to enter into agreements on behalf of the
Company necessary to implement this Plan.  Any individual of the Committee who
is otherwise eligible may participate in the Plan, but shall not be entitled to
make decisions solely with respect to his or her own participation and benefits
under the Plan.  If a Committee is not appointed, the Board of Directors shall
have the duties and powers of the Committee.


8.02           No Security or Priority of Company’s Obligation.  Any amount
which may become payable to a Participant or to a Beneficiary is an unsecured,
unfunded general obligation of the Company and any assets identified by the
Company as being held in respect of the Company’s obligations under the Plan
shall be subject to the claims of all of the Company’s general
creditors.  Participants shall have the status of general unsecured creditors of
the Company.  Nothing in this Section 8.02 shall prevent the Plan from
permitting Participants to request allocation of amounts among the different
Investment Option Funds under the Plan as provided in Section 9.01.




ARTICLE IX
DESIGNATION OF INVESTMENT OPTIONS;
ESTABLISHMENT OF ACCOUNTS


9.01           Allocation of Investments.  A Participant’s Accounts shall be
invested, at the direction of the Participant, in one or more Investment Option
Funds.  The balance in a Participant’s Account shall increase or decrease in
connection with the performance of the Investment Options Funds so
selected.  The Company may substitute funds for any Investment Option Fund at
any time upon notice to Participants and the Company shall have no liability
with respect to any such funds or the failure to offer any fund or any type of
funds.  A Participant’s Account shall reflect the allocation selected by the
Participant.  Allocations shall be made in increments of 1% to each Investment
Option Fund.  Once made, an Investment Option Fund allocation shall remain in
effect for all subsequent periods until changed by the Participant.  A
Participant may change his or her Investment Option Fund allocation as
prescribed by the Committee.

 
 

--------------------------------------------------------------------------------

 

9.02           Establishment of Accounts.  A separate Elective Deferral
Contributions Account and Company Contributions Account shall be established and
maintained for each Participant, to which will be credited such Participant’s
Elective Deferral Contributions and Company Contributions for such Participant,
and which will be adjusted upwards or downwards to reflect increases or
decreases in the Investment Option Funds selected by the Participant and
distributions with respect thereto.  Elective Deferral Contributions shall be
credited to a Participant’s Account in monthly installments as nearly equal in
amount as is practicable.  Company Contributions shall be credited as described
in Section 5.02.  The Committee shall prepare statements no less than annually
of each Participant’s Elective Deferral Account and Company Contributions
Account.  Each such statement shall show additions to such Account and the
investment experience of such Account during such period.  Such statements shall
be distributed to each Participant as soon as practicable after they are
prepared.


9.03           Insurance Policies.  In the event that the Company purchases
insurance policies to assist with its obligations under the Plan, no insurer
shall be deemed a party to this Plan nor be responsible for the validity
thereof, and no Participant or Beneficiary shall have any right or interest in
any such policies.




ARTICLE X
AMENDMENT OR TERMINATION


10.01           Amendment of Plan.  The Company shall have the right to amend
the Plan at any time and from time to time, in whole or in part.  The Company
shall notify each Participant in writing of any Plan amendment.  No amendment of
the Plan may adversely affect the amount of a Participant’s Accounts as of the
date of such amendment.


10.02           Termination.  Although the Company has established this Plan
with the intention and expectation to maintain the Plan indefinitely, the
Company may terminate the Plan in whole or in part at any time without any
liability for such termination.  If the Plan is terminated, the Elective
Deferral Contributions shall be cancelled and/or payments to each Participant of
the balance in such Participant’s Accounts shall occur only as permitted under
Code Section 409A.  A Plan termination shall not affect benefits already earned.




ARTICLE XI
MISCELLANEOUS


11.01           Limitation of Rights; Employment Relationship.  Neither the
establishment of this Plan nor any modification thereof, nor the creation of any
Account, nor the payment of any benefits, shall be construed as giving a
Participant or other person any legal or equitable right against the Company
(except as provided in the Plan) or as giving any Participant any right to be
employed by the Company.


11.02           Limitation on Assignment.  Benefits under this Plan may not be
assigned, sold, transferred, or encumbered by a Participant or Beneficiary, and
any attempt to do so shall be void.  A Participant’s or Beneficiary’s interest
in benefits under the Plan shall not be subject to debts or liabilities of any
kind and shall not be subject to attachment, garnishment, or other legal
process.


11.03           Pronouns.  Whenever used in this Plan, the masculine pronoun is
to be deemed to include the feminine.  The singular form, whenever used herein,
shall mean or include the plural form where applicable, and vice versa.


11.04           No Representations.  The Company does not represent or guarantee
that any particular federal, state, or local income, payroll, personal property,
or other tax consequence will or will not result from participation in this
Plan.  A Participant should consult with professional tax advisors to determine
the tax consequences of his or her participation.  This Plan is an unfunded plan
for tax purposes and for purposes of Title I of ERISA.


11.05           Severability.  If a court of competent jurisdiction holds any
provision of this Plan to be invalid or unenforceable, the remaining provisions
of the Plan shall continue to be fully effective.


11.06           Special Provisions for Chief Executive Officer.  Notwithstanding
anything to the contrary contained in this Plan, any modifications to the
compensation of the Chief Executive Officer must be approved by the Company’s
Board of Directors, Compensation and Management Development Committee.

 
 

--------------------------------------------------------------------------------

 

11.07           Applicable Law.  This Plan shall be construed in accordance with
applicable federal law and, to the extent otherwise applicable, the laws of the
Commonwealth of Pennsylvania.


IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its
undersigned officer hereunto duly authorized.





 
MET-PRO CORPORATION
             
By:
/s/ Raymond J. De Hont
       
Title:
President and Chief Executive Officer
       
Date:  April 10, 2008


 
 

--------------------------------------------------------------------------------

 

APPENDIX A
ELIGIBLE INDIVIDUALS
AND PERCENTAGES


The following individuals shall be Eligible Individuals and shall be eligible to
participate in the Plan in accordance with the provisions of Article III:


Name
Title
Percentage
Raymond J. De Hont
Chief Executive Officer and President
34.42%
Gary J. Morgan
Chief Financial Officer and Senior Vice President of Finance
29.73%
Paul A. Tetley
Executive Vice President
9.46%
Lewis E. Osterhoudt
Vice President/General Manager
1.37%
Gregory C. Kimmer
Vice President/General Manager
.80%
Thomas V. Edwards
Technical Director
.62%
Vincent J. Verdone
Vice President/General Manager
0%
Clark R. Griffith
General Manager
0%
Robin L. Schroeder
Director of Information Technology
0%
Gennaro A. D’Alterio
General Manager
0%
Thomas F. Walker
General Manager
0%

 
 

--------------------------------------------------------------------------------